


Exhibit 10.30

 

 

SHAREHOLDER SERVICING AGREEMENT

 

THIS AGREEMENT, made as of the 9th day of April, 2003, by and between Ivy Funds
(the “Trust”) and Waddell & Reed Services Company (“WRSCO”),

 

W I T N E S S E T H :

 

WHEREAS, The Trust wishes, as applicable, to appoint WRSCO to be its shareholder
servicing agent for the Funds listed in Appendix A (the “Funds”) upon, and
subject to, the terms and provisions of this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:

 

1.                                    Appointment of WRSCO as Shareholder
Servicing Agent for the Funds; Acceptance.

 

(1)        The Trust hereby appoints WRSCO to act as Shareholder Servicing Agent
for the Funds upon, and subject to, the terms and provisions of this Agreement.

 

(2)        WRSCO hereby accepts the appointment as Shareholder Servicing Agent
for the Funds and agrees to act as such upon, and subject to, the terms and
provisions of this Agreement.

 

(3)        WRSCO may appoint an entity or entities approved by the Trust in
writing to perform any portion of WRSCO’s duties hereunder (the “Subagent”).

 

2.         Definitions.

 

(1)                              In this Agreement -

 

(a)        The term the “Act” means the Investment Company Act of 1940 as
amended from time to time;

 

(b)        The term “account” means the shares of the Funds registered on the
books of the Funds in the name of a shareholder under a particular account
registration number and includes shares subject to instructions by the
shareholder with respect to periodic redemptions and/or reinvestment in
additional shares of any dividends payable on said shares;

 

(c)        The term “affiliate” of a person shall mean a person controlling,
controlled by, or under common control with that person;

 

(d)        The term “Class” shall mean each separate sub-class of a class of
shares of the Funds, as may now or in the future exist;

 

(e)        The term “Fund” shall mean each separate class of shares of the
Trust, as may now or in the future exist;

 

(f)         The term “officers’ instruction” means an instruction given on
behalf of the Trust to WRSCO and signed on behalf of the Trust by any one or
more persons authorized to do so by the Company’s Board of Trustees;

 

--------------------------------------------------------------------------------


 

(g)        The term “prospectus” means the prospectus and Statement of
Additional Information of the applicable Fund or Class from time to time in
effect;

 

(h)        The term “shares” means shares including fractional shares of capital
stock of the Funds, whether or not such shares are evidenced by an outstanding
stock certificate issued by the Funds;

 

(i)         The term “shareholder” shall mean the owner of record of shares of
the Funds;

 

(j)         The term “stock certificate” means a certificate representing shares
in the form then currently in use by the Funds.

 

3.                                    Duties of WRSCO.

 

WRSCO shall perform such duties as shall be set forth in this paragraph 3 and in
accordance with the practice stated in Exhibit A of this Agreement or any
amendment thereof, any or all of which duties may be delegated to or performed
by one or more Subagents pursuant to Paragraph (3) above.

 

(1)                              Transfers.

 

Subject to the provisions of this Agreement WRSCO hereby agrees to perform the
following functions as transfer agent for the Funds:

 

(a)        Recording the ownership, transfer, exchange and cancellation of
ownership of shares of the Funds on the books of the Funds;

 

(b)        Causing the issuance, transfer, exchange and cancellation of stock
certificates;

 

(c)        Establishing and maintaining records of accounts;

 

(d)        Computing and causing to be prepared and mailed or otherwise
delivered to shareholders payment checks including bank wire transfers and
notices of reinvestment in additional shares of dividends, stock dividends or
stock splits declared by the Funds on shares and of redemption proceeds due by
the Funds on redemption of shares;

 

(e)        Furnishing to shareholders such information as may be reasonably
required by the Funds, including appropriate income tax information;

 

(f)         Addressing and mailing to shareholders prospectuses, annual and
semi-annual reports and proxy materials for shareholder meetings prepared by or
on behalf of the Funds;

 

(g)        Replacing allegedly lost, stolen or destroyed stock certificates in
accordance with and subject to procedures and conditions agreed upon and set out
in officers’ instructions;

 

(h)        Maintaining such books and records relating to transactions effected
by WRSCO pursuant to this Agreement as are required by the Act, or by rules or
regulations thereunder, or by any other applicable provisions of law, to be
maintained by the Trust or its transfer agent with respect to such transactions;
preserving, or causing to be preserved, any such books and records for such
periods as may be required by any such law, rule or regulation; furnishing the
Trust such information as to such transactions and at such time as may be
reasonably required by it to comply with applicable laws and regulations;

 

 

2

--------------------------------------------------------------------------------


 

(i)         Providing such services and carrying out such responsibilities on
behalf of the Trust, or imposed on WRSCO as the Funds’ transfer agent, not
otherwise expressly provided for in this Paragraph 3, as may be required by or
be reasonably necessary to comply with any statute, act, governmental rule,
regulation or directive or court order, including, without limitation, the
requirements imposed by the Tax Equity and Fiscal Responsibility Act of 1982 and
the Income and Dividend Tax Compliance Act of 1983 relating to the withholding
of tax from distributions to shareholders.

 

(2)                              Correspondence.

 

WRSCO agrees to deal with and answer all correspondence from or on behalf of
shareholders relating to its functions under this Agreement.

 

4.                                    Compensation of WRSCO.

 

The Funds agree to pay WRSCO for its services under this Agreement in accordance
with the schedule as then in effect set forth in Exhibit B of this Agreement or
any amendment thereof.  In addition, the Funds agree to reimburse WRSCO for the
following “out-of-pocket” expenses of WRSCO within five days after receipt of an
itemized statement of such expenses, to the extent that payment of such expenses
has not been or is not to be made directly by the Funds: (i) costs of
stationery, appropriate forms, envelopes, checks, postage, printing (except cost
of printing prospectuses, annual and semi-annual reports and proxy materials)
and mailing charges, including returned mail and proxies, incurred by WRSCO with
respect to materials and communications sent to shareholders in carrying out its
duties to the Funds under this Agreement, and bank charges for wire transfers
pursuant to Section 3(1)(d) herein above; (ii) long distance telephone costs
incurred by WRSCO for telephone communications and microfilm and storage costs
for transfer agency records and documents; (iii) costs of all ancillary and
supporting services and related expenses (other than insurance premiums)
reasonably required by and provided to WRSCO, other than by its employees or
employees of an affiliate, with respect to functions of the Funds being
performed by it in its capacity as Agent hereunder, including legal advice and
representation in litigation to the extent that such payments are permitted
under Paragraph 7 of this Agreement and charges to WRSCO made by any Subagent;
(iv) costs for special reports or information furnished on request pursuant to
this Agreement and not specifically required by WRSCO by Paragraph 3 of this
Agreement; and (v) reasonable costs and expenses incurred by WRSCO in connection
with the duties of WRSCO described in Paragraph (3)(1)(i).  In addition, the
Funds agree to promptly pay over to WRSCO any fees or payment of charges it may
receive from a shareholder for services furnished to the shareholder by WRSCO.

 

Services and operations incident to the sale and distribution of the Funds’
shares, including sales communications, confirmations of investments (not
including reinvestment of dividends) and the clearing or collection of payments
will not be for the account or at the expense of the Funds under this Agreement.

 

5.                                    Right of Trust to Inspect Records, etc.

 

The Trust will have the right under this Agreement to perform on site inspection
of records and accounts and to perform audits directly pertaining to the Funds’
shareholder accounts serviced by WRSCO hereunder at WRSCO’s or any Subagent’s
facilities in accordance with reasonable procedures at the frequency necessary
to assure proper administration of the Agreement.  WRSCO will cooperate with the
Funds’ auditors or representatives of appropriate regulatory agencies and
furnish all reasonably requested records and data.

 

 

3

--------------------------------------------------------------------------------


 

6.                                    Insurance.

 

WRSCO now has the insurance coverage described in Exhibit C, attached hereto,
and WRSCO will not take any action to eliminate or decrease such coverage during
the term of this Agreement without receiving the approval of the Trust in
advance of any change, except WRSCO, after giving reasonable notice to the
Trust, may eliminate or decrease any coverage if the premiums for such coverage
are substantially increased.

 

7.                                    Standard of Care; Indemnification.

 

WRSCO will at all times exercise due diligence and good faith in performing its
duties hereunder.  WRSCO will make every reasonable effort and take all
reasonably available measures to assure the adequacy of its personnel and
facilities as well as the accurate performance of all services to be performed
by it hereunder within, at a minimum, the time requirements of any applicable
statutes, rules or regulations or as set forth in the prospectus.

 

WRSCO shall not be responsible for, and the Trust agrees to indemnify WRSCO for
any losses, damages or expenses (including reasonable counsel fees and expenses)
(i) resulting from any claim, demand, action or suit not resulting from WRSCO’s
failure to exercise good faith or due diligence and arising out of or in
connection with WRSCO’s duties on behalf of the Funds hereunder; (ii) for any
delay, error or omission by reason of circumstances beyond its control,
including acts of civil or military authority, national emergencies, labor
difficulties (except with respect to WRSCO’s employees), fire, mechanical
breakdown beyond its control, flood or catastrophe, acts of God, insurrection,
war, riots, or failure beyond its control of transportation, communication or
power supply; or (iii) for any action taken or omitted to be taken by WRSCO in
good faith in reliance on (a) the authenticity of any instrument or
communication reasonably believed by it to be genuine and to have been properly
made and signed or endorsed by an appropriate person, (b) the accuracy of any
records or information provided to it by the Funds, (c) any authorization or
instruction contained in any officers’ instruction, or (d) with respect to the
functions performed for the Funds listed under Paragraph 3(1) of this Agreement,
any advice of counsel approved by the Trust who may be internally employed
counsel or outside counsel, in either case for the Trust and/or WRSCO.

 

In order for the rights to indemnification to apply, it is understood that if in
any case the Trust may be asked to indemnify or hold WRSCO harmless, the Trust
shall be advised of all pertinent facts concerning the situation in question,
and it is further understood that WRSCO will use reasonable care to identify and
notify the Trust promptly concerning any situation which presents or appears
likely to present a claim for indemnification against the Trust.  The Trust
shall have the option to defend WRSCO against any claim which may be the subject
of this indemnification and, in the event that the Trust so elects, it will so
notify WRSCO and thereupon the Trust shall take over complete defense of the
claim and WRSCO shall sustain no further legal or other expenses in such
situation for which WRSCO shall seek indemnification under this paragraph. 
WRSCO will in no case confess any claim or make any compromise in any case in
which the Trust will be asked to indemnify WRSCO except with the Trust’s prior
written consent.

 

8.                                    Term of the Agreement; Taking Effect;
Amendments.

 

This Agreement shall become effective at the start of business on the date
hereof and shall continue, unless terminated as hereinafter provided, for a
period of one year and from year to year thereafter, provided that such
continuance shall be specifically approved as provided below.

 

This Agreement shall go into effect, or may be continued, or may be amended or a
new agreement between the Trust and WRSCO covering the substance of this
Agreement may be entered into only

 

 

4

--------------------------------------------------------------------------------


 

if the terms of this Agreement, such continuance, the terms of such amendment or
the terms of such new agreement have been approved by the Board of Trustees of
the Trust, including the vote of a majority of the trustees who are not
“interested persons,” as defined in the Act, of either party to this Agreement
or of Waddell & Reed Ivy Investment Company, cast in person at a meeting called
for the purpose of voting on such approval.  Such a vote is hereinafter referred
to as an “independent trustee vote.”

 

Any independent trustee vote shall include a determination that:  (i) the
Agreement, amendment, new agreement or continuance in question is in the best
interests of the each of the Funds and its shareholders; (ii) the services to be
performed under the Agreement, the Agreement as amended, new agreement or
agreement to be continued, are services required for the operation of the Funds;
(iii) WRSCO can provide services the nature and quality of which are at least
equal to those provided by others offering the same or similar services; and
(iv) the fees for such services are fair and reasonable in the light of the
usual and customary charges made by others for services of the same nature and
quality.

 

9.                                    Termination.

 

(1)        This Agreement may be terminated by WRSCO at any time without penalty
upon giving the Trust 120 days’ written notice (which notice may be waived by
the Trust) and may be terminated by the Trust at any time without penalty upon
giving WRSCO sixty (60) days’ written notice (which notice may be waived by
WRSCO), provided that such termination by the Trust shall be directed or
approved by the vote of a majority of the Board of Trustees of the Trust in
office at the time or by the vote of the holders of a majority (as defined in or
under the Act) of the outstanding voting securities of the Funds.

 

(2)        On termination, WRSCO will deliver to the Trust or its designee all
files, documents and records of the Funds used, kept or maintained by WRSCO in
the performance of its services hereunder, including such of the Funds’ records
in machine readable form as may be maintained by WRSCO, as well as such summary
and/or control data relating thereto used by or available to WRSCO.

 

(3)        In the event of any termination which involves the appointment of a
new shareholder servicing agent, including the Trust’s acting as such on its own
behalf, the Trust shall have the non-exclusive right to the use of the data
processing programs used by WRSCO in connection with the performance of its
duties under this Agreement without charge.

 

(4)        In addition, on such termination or in preparation therefore, at the
request of the Trust and at the Funds’ expense WRSCO shall provide to the extent
that its capabilities then permit such documentation, personnel and equipment as
may be reasonably necessary in order for a new agent or the Trust to fully
assume and commence to perform the agency functions described in this Agreement
with a minimum disruption to the Funds’ activities.

 

10.                            Construction; Governing Law.

 

The headings used in this Agreement are for convenience only and shall not be
deemed to constitute a part hereof.  Whenever the context requires, words
denoting singular shall be read to include the plural.  This Agreement and the
rights and obligations of the parties hereunder, shall be construed and
interpreted in accordance with the laws of the State of Kansas, except to the
extent that the laws of the State of Maryland apply with respect to share
transactions.

 

11.                            Representations and Warranties of WRSCO.

 

 

5

--------------------------------------------------------------------------------


 

WRSCO represents and warrants that it is a corporation duly organized and
existing and in good standing under the laws of the State of Missouri, that it
is duly qualified to carry on its business in the State of Kansas and wherever
its duties require, that it has the power and authority under laws and by its
Declaration of Trust and Bylaws to enter into this Shareholder Servicing
Agreement and to perform the services contemplated by this Agreement.

 

12.                            Entire Agreement.

 

This Agreement and the Exhibits annexed hereto constitutes the entire and
complete agreement between the parties hereto relating to the subject matter
hereof, supersedes and merges all prior discussions between the parties hereto,
and may not be modified or amended orally.

 

IN WITNESS WHEREOF, the parties have hereto caused this Agreement to be duly
executed on the day and year first above written.

 

 

IVY FUNDS, on behalf of

 

the Funds listed in Appendix A

 

 

 

By:

/s/Daniel C. Schulte

 

 

Daniel C. Schulte, Vice President

 

ATTEST:

 

By:

/s/Kristen A. Richards

 

 

Kristen A. Richards, Secretary

 

 

 

 

 

 

WADDELL & REED SERVICES COMPANY

 

 

 

By:

/s/Michael D. Strohm

 

 

Michael D. Strohm, President

 

 

ATTEST:

 

 

 

By:

/s/Daniel C. Schulte

 

 

Daniel C. Schulte, Secretary

 

 

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

A.        DUTIES IN SHARE TRANSFERS AND REGISTRATION

 

1.         WRSCO in carrying out its duties shall follow general commercial
practices and the Rules of the Stock Transfer Association, Inc. except as they
may conflict or be inconsistent with the specific provisions of the Trust’s
Declaration of Trust and Bylaws, prospectus, applicable Federal and state laws
and regulations and this Agreement.

 

2.         WRSCO shall not require that the signature of the appropriate person
be guaranteed, witnessed or verified in order to effect a redemption, transfer,
exchange or change of address except as may from time to time be directed by the
Trust as set forth in an officers’ instruction.  In the event a signature
guarantee is required by the Funds, WRSCO shall not inquire as to the
genuineness of the guarantee.

 

3.         WRSCO shall not replace a lost, stolen or misplaced stock certificate
without requiring and being furnished with an open penalty surety bond
protecting the Trust and WRSCO against loss.

 

B.         The practices, procedures and requirements specified in A above may
be modified, altered, varied or supplemented as from time to time may be
mutually agreed upon by the Trust and WRSCO and evidenced on behalf of the Trust
by an officers’ instruction.  Any such change shall not be deemed to be an
amendment to the Agreement within the meaning of Paragraph 8 of the Agreement.

 

 

7

--------------------------------------------------------------------------------


 

SHAREHOLDER SERVICING AGREEMENT

 

EXHIBIT B

COMPENSATION

 

 

Class A Shares--Ivy Cundill Global Value Fund, Ivy European Opportunities Fund,
Ivy Global Natural Resources Fund, Ivy International Growth Fund, Ivy
International Core Equity Fund, Ivy Pacific Opportunities Fund

An amount payable on the first day of each month of $1.5042 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class A Shares--Ivy Balanced Fund, Ivy Dividend Income Fund, Ivy International
Balanced Fund, Ivy Real Estate Securities Fund, Ivy Small Cap Value Fund, Ivy
Value Fund

An amount payable on the first day of each month of $1.5792 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class A Shares--Ivy Bond Fund, Ivy Global Strategic Income Fund, Ivy Mortgage
Securities Fund

An amount payable on the first day of each month of $1.6958 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class B Shares--Ivy Cundill Global Value Fund, Ivy European Opportunities Fund,
Ivy Global Natural Resources Fund, Ivy International Core Equity Fund, Ivy
International Growth Fund, Ivy Pacific Opportunities Fund

An amount payable on the first day of each month of $1.5042 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class B Shares--Ivy Balanced Fund, Ivy Dividend Income Fund, Ivy International
Balanced Fund, Ivy Real Estate Securities Fund, Ivy Small Cap Value Fund, Ivy
Value Fund

An amount payable on the first day of each month of $1.5792 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class B Shares--Ivy Bond Fund, Ivy Global Strategic Income Fund, Ivy Mortgage
Securities Fund

An amount payable on the first day of each month of $1.6958 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class C Shares--Ivy Cundill Global Value Fund, Ivy European Opportunities Fund,
Ivy Global Natural Resources Fund, Ivy International Core Equity Fund, Ivy
International Growth Fund, Ivy Pacific Opportunities Fund

An amount payable on the first day of each month of $1.5042 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class C Shares--Ivy Balanced Fund, Ivy Dividend Income Fund, Ivy International
Balanced Fund, Ivy Real Estate Securities Fund, Ivy Small Cap Value Fund, Ivy
Value Fund

An amount payable on the first day of each month of $1.5792 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class C Shares--Ivy Bond Fund, Ivy Global Strategic Income Fund, Ivy Mortgage
Securities Fund

 

 

8

--------------------------------------------------------------------------------


 

An amount payable on the first day of each month of $1.6958 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class E Shares--Ivy Cundill Global Value Fund, Ivy European Opportunities Fund,
Ivy Global Natural Resources Fund, Ivy International Core Equity Fund, Ivy
International Growth Fund, Ivy Pacific Opportunities Fund

An amount payable on the first day of each month of $1.5042 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class E Shares--Ivy Balanced Fund, Ivy Dividend Income Fund, Ivy International
Balanced Fund, Ivy Real Estate Securities Fund, Ivy Small Cap Value Fund, Ivy
Value Fund

An amount payable on the first day of each month of $1.5792 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class E Shares--Ivy Bond Fund, Ivy Global Strategic Income Fund, Ivy Mortgage
Securities Fund

An amount payable on the first day of each month of $1.6958 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class I Shares --All Funds except Ivy Managed European/Pacific Fund and Ivy
Managed International Opportunities Fund

An amount payable on the first day of each month equal to 1/12 of .15 of 1% of
the average daily net assets of the Class for the preceding month.

 

Class Y Shares --All Funds except Ivy Managed European/Pacific Fund and Ivy
Managed International Opportunities Fund

An amount payable on the first day of each month equal to 1/12 of .15 of 1% of
the average daily net assets of the Class for the preceding month.

 

Advisor Class Shares--Ivy Cundill Global Value Fund, Ivy European Opportunities
Fund, Ivy Global Natural Resources Fund, Ivy International Core Equity Fund, Ivy
International Growth Fund, Ivy Pacific Opportunities Fund

An amount payable on the first day of each month of $1.5042 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class II Shares--Ivy Cundill Global Value Fund, Ivy International Growth Fund

An amount payable on the first day of each month of $1.5042 for each account of
the Trust which was in existence during any portion of the immediately preceding
month.

 

Class R Shares--Ivy Global Natural Resources Fund, Ivy Real Estate Securities
Fund

An amount payable on the first day of each month equal to 1/12 of .20 of 1% of
the average daily net assets of the Class for the preceding month.

 

All Classes--Ivy Managed European/Pacific Fund and Ivy Managed International
Opportunities Fund

No fee is charged to Ivy Managed European/Pacific Fund and Ivy Managed
International Opportunities Fund as compensation for services rendered under
this Shareholder Servicing Agreement.  These Funds do, however, reimburse any
“out-of-pocket” expenses incurred by WRSCO in the performance of its duties
under this Agreement.

 

 

9

--------------------------------------------------------------------------------


 

The above-referenced per account fees shall be reduced for certain networked
accounts to $6.00 per account on an annualized basis computed and payable on the
first day of each month for each account which was in existence during any
portion of the immediately preceding month.

 

The above-referenced per account fees for Class A, Class B, Class C, Class E,
Class II and Advisors Class shall also be reduced if the total number of
accounts for which WRSCO provides shareholder services reach the following
levels:

 

A reduction of 5% of the per account fee for the number of accounts in excess of
2.5 million but less than 3.0 million; and

 

A reduction of 10% of the per account fee for the number of accounts in excess
of 3.0 million.

 

When considering the total number of accounts for the purpose of the reductions
listed above, Class A, Class B, Class C, Class E, Class II and Advisors
Class accounts in each of the Ivy Funds, Ivy Funds, Inc. and Waddell &Reed
Advisors Funds are included; however, accounts in Class I, Class R and Class Y
of each such fund and Waddell & Reed InvestEd accounts are excluded.

 

 

As Amended February 13, 2008 to reflect redesignation of Ivy Managed EuroPacific
Fund as Ivy Managed European/Pacific Fund, and to add Ivy Global Strategic
Income Fund.

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

 

 

 

Bond or

 

 

 

Name of Bond

 

 

 

Policy No.

 

Insurer

 

------------

 

 

 

---------

 

-------

 

Investment Company

 

 

 

87015109B

 

ICI

 

Blanket Bond Form

 

 

 

 

 

Mutual

 

 

 

 

 

 

 

Insurance

 

 

 

 

 

 

 

Company

 

Fidelity

 

$30,300,000

 

 

 

 

 

Audit Expense

 

50,000

 

 

 

 

 

On Premises

 

30,300,000

 

 

 

 

 

In Transit

 

30,300,000

 

 

 

 

 

Forgery or Alteration

 

30,300,000

 

 

 

 

 

Securities

 

30,300,000

 

 

 

 

 

Counterfeit Currency

 

30,300,000

 

 

 

 

 

Uncollectible Items of

 

 

 

 

 

 

 

Deposit

 

25,000

 

 

 

 

 

Phone-Initiated Transactions

 

30,300,000

 

 

 

 

 

Computer Security

 

30,300,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors and Officers/

 

 

 

87015107D

 

ICI

 

Errors and Omissions Liability

 

 

 

 

 

Mutual

 

Insurance Form

 

 

 

 

 

Insurance

 

Total Limit

 

$30,000,000

 

 

 

Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blanket Undertaking Lost Instrument

 

 

 

 

 

 

 

Waiver of Probate

 

 

 

42SUN339806

 

Hartford

 

 

 

 

 

 

 

Casualty

 

 

 

 

 

 

 

Insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective May 31, 2009

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

APPENDIX A

 

 

Series

 

Agreement effective

 

 

 

Ivy Balanced Fund

 

September 3, 2003

Ivy Bond Fund

 

September 3, 2003

Ivy Cundill Global Value Fund

 

April 9, 2003

Ivy Dividend Income Fund

 

April 9, 2003

Ivy European Opportunities Fund

 

April 9, 2003

Ivy Global Natural Resources Fund

 

April 9, 2003

Ivy Global Strategic Income Fund

 

February 13, 2008

Ivy International Growth Fund

 

April 9, 2003

Ivy International Balanced Fund

 

September 3, 2003

Ivy International Core Equity Fund

 

April 9, 2003

Ivy Managed European/Pacific Fund

 

November 29, 2006

Ivy Managed International Opportunities Fund

 

November 29, 2006

Ivy Mortgage Securities Fund

 

September 3, 2003

Ivy Pacific Opportunities Fund

 

April 9, 2003

Ivy Real Estate Securities Fund

 

September 3, 2003

Ivy Small Cap Value Fund

 

September 3, 2003

Ivy Value Fund

 

September 3, 2003

 

 

12

--------------------------------------------------------------------------------

 
